Name: Commission Regulation (EEC) No 3855/89 of 20 December 1989 laying down rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 and originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 No L 374/22 Official Journal of the European Communities 22. 12. 89 COMMISSION REGULATION (EEC) No 3855/89 of 20 December 1989 laying down rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 and originating in the People's Republic of China application of the system of import and export licences for cereals and rice (6), as amended by Regulation (EEC) No 990/89 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in the People's Republic of China shall be subject to the regime provided for in Article 1 of Regulation (EEC) No 430/87 if imported under import licences : (a) which are issued subject to the submission of a certificate of export to the European Economic Community issued by the People's Republic of China, hereinafter referred to as an export certificate', which meets the requirements laid down in Title I ; (b) which meet the requirements laid down in Title II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, 0714 10 90 and 0714 90 10 and originating in certain third countries ('), as last amended by Regulation (EEC) No 3846/89 (2), and in particular Article 2 thereof, Whereas the People's Republic of China and the European Economic Community have concluded an agreement on manioc production, marketing and trade starting on 1 January 1987 ; whereas under that agreement the quantities to be imported into the Community subject to a levy limited to 6 % are only such quantities as are referred to in Article 2 of Regulation (EEC) No 430/87 ; Whereas Commission Regulation (EEC) No 479/87 (3) lays down rules for implementing the import arrangements applicable to products covered by the abovementioned agreement for the years 1987, 1988 and 1989 ; whereas those provisions should be taken over and adapted where necessary in respect of imports taking place from 1 January 1990 ; Whereas, in accordance with the agreement, the Community import licence is to be issued on submission of an export certificate issued by the Chinese authorities, a specimen of which has been sent to the Commission ; whereas, to ensure proper implementation of the agreement, a strict and systematic monitoring system must be set up covering the information entered on the export certificates and the Chinese authorities' procedures for issuing export certificates ; Whereas the usual additional detailed rules for managing such quotas should be taken over, particularly as regards the lodging of applications for import licences and their issue, and the monitoring of actual imports ; whereas these detailed rules either supplement or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 1903/89 O, and Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for TITLE I Export certificates Article 2 1 . There shall be one original and at least one copy of the export certificate, to be made out on a form of which a specimen is given in the Annex. The size of the form shall be approximately 210 x 297 millimetres. The original shall be made out on white paper having a printed yellow guilloche pattern background so as to reveal any forgery by mechanical or chemical means. 2. The forms shall be printed and completed in English. 3 . The original and the copies shall be completed in typescript or in handwriting. In the latter case they must be completed in ink and in block capitals.(  ) OJ No L 43, 13 . 2. 1987, p. 9 . (2) See page 3 of this Official Journal , O OJ No L 49, 18 . 2. 1987, p. 8 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . O OJ No L 184, 30. 6. 1989, p . 22. (*) OJ No L 94, 7. 4. 1989, p. 13 . 0 OJ No L 106, 18 . 4. 1989, p. 26. 22. 12. 89 Official Journal of the European Communities No L 374/23 1 . in section 8, the words 'People s Republic of China . The licence shall make it obligatory to import from that country ; 2. in section 24, the following particulars, in one of the language versions listed below :  ExacciÃ ³n reguladora limitada a 6 % ad valorem  Importafgift begrÃ ¦nses til 6 % af vÃ ¦rdien 4. Each export certificate shall bear a pre-printed serial number ; in the upper section it shall also bear a certificate number. The copies shall have the same numbering as the original. Article J 1 . Export certificates shall be valid for 120 days from the date of issue. The day of issue of the certificate shall be counted as part of its period of validity. In order for the certificate to be valid, the sections thereof must be duly completed and it must be authenticated, as stipulated in the instructions indicated thereon. The shipped weight must be written out in full and also given in figures. 2. The export certificate shall be duly authenticated when it indicates the date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it.  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 6 % des Zollwerts  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã ' Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ 6 % Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ±  Levy limited to 6 % ad valorem  Prelevement limite a 6 % ad valorem  Prelievo limitato al 6 % ad valorem Heffing beperkt tot 6% ad valorem  Direito nivelador limitado a 6 % ad valorem. 3 . in section 20 :  Nombre del barco (indicar el nombre del barco que figura en el certificado de exportaciÃ ³n chino)TITLE II  Skibets navn (skibsnavn, der er anfÃ ¸rt i det kinesiske eksportcertifikat)  Name des Schiffes (Angabe des in der chinesischen Bescheinigung fÃ ¼r die Ausfuhr eingetragenen Shiffsnamens)  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã (Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ± ­ Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ºÃ ¹Ã ½Ã ­Ã ¶Ã ¹Ã ºÃ ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã )  Name of the cargo vessel (state the name of the vessel given on the Chinese export certificate)  Nom du bateau (indiquer le nom du bateau figurant sur le certificat d'exportation chinois)  Nome della nave (indicare il nome della nave che figura sui titolo di esportazione Chinese)  Naam van het schip (zoals aangegeven in het Chinese uitvoercertificaat)  Nome do navio (indicar o nome do navio que consta do certificado de exportaÃ §Ã £o chinÃ ªs) ; Import licences Article 4 1 . Applications for import licences shall be lodged in any Member State and the licences issued shall be valid in the 12 Member States. The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. 2. Applications for import licences shall be submitted to the competent authorities of the Member States, with the originals of the export certificates. The original of the certificate shall be retained by the agency which issues the import licence . However, where the application for an import licence relates to only a part of the quantity indicated on the export certificate, the issuing agency shall mark on the original the quantity for which the original was used and, after affixing its stamp, shall return it to the part concerned. Only the quantity indicated under 'shipped weight' on the export certificate shall be referred to for the issue of the import licence. Article 5 Notwithstanding Article 12 ( 1 ) of Regulation (EEC) No 891 /89, the security for the import licences provided for in this Title shall be ECU 5 per tonne. Article 6 Applications for import licences and the licences themselves shall bear : 4. also in section 20 :  Numero y fecha del certificado de exportaciÃ ³n chino  Det kinesiske eksportcertifikats nummer og dato  Nummer und Datum der chinesischen Beschei ­ nigung fÃ ¼r die Ausfuhr  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã Ã ¿Ã Ã ºÃ ¹Ã ½Ã ­Ã ¶Ã ¹Ã ºÃ ¿Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã   Serial number and date of issue of the Chinese export certificate  NumÃ ©ro et date du certificat d exportation chinois  Numero e data del titolo di esportazione Chinese  Nummer en datum van het Chinese uitvoercerti ­ ficaat  NÃ ºmero e data do certificado de exportaÃ §Ã £o chines. No L 374/24 Official Journal of the European Communities 22. 12. 89 Article 7 1 . A licence shall be accepted in support of a declaration of release for free circulation only if it is shown, for example by a copy of the hill of lading submitted by the interested party, that the products for which release for circulation is requested have been brought into the Community by the vessel referred to in the import licence. 2. Notwithstanding Article 8 (4) of Regulation (EEc) No 3719/88, the quantity placed in free circulation may not exceed that indicated in sections 17 and 18 of the import licence and the figure 0 shall be inserted accordingly in section 19 of the said licence. 3 . Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 8 1 . The import licence shall be issued on the fifth working day following the day on which the application was lodged, except where the Commission has informed the competent authorities of the Member State by telex that the conditions laid down in the cooperation agreement have not been fulfilled. Where the conditions governing the issue of the licence are not complied with, the Commission, may, if necessary, after consulting the Chinese authorities, take appropriate action . 2. At the request of the party concerned, and following communication of the Commission's agrreement by telex, the import licence may be issued within a shorter period. Article 9 The licences issued shall be valid throughout the Community, from the actual date of issue until the end of the fourth month following that date. Article 10 The Member States shall telex every day to the Commission the following information concerning each licence application :  the quantity applied for,  the number of the export certificate submitted, as indicated in the upper section of the certificate,  the date of issue of the export certificate,  the total quantity for which the export certificate was issued,  the name of the exporteur indicated on the export certificate. TITLE III Final provisions Article 11 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAG SHARRY Member of the Commission ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO People's Republic of China 2 No1 Exporter (name, full address, country) China National Native Produce &amp; Animal By-Products Import &amp; Export Corporation 3 Quota, year Branch China 4 First consignee (name, full address, country) EXPORT CERTIFICATE (Manioc falling within CN codes 07141091 , 07141099, 07149011 and 07149019) 5 Country of origin CHINA 6 Country of destination EEC 7 Place and date of shipment  Means of transport  Shipped by (name of vessel ) 9 QUANTITY8 Description of Goods :  Type of Products : Metric tonnes (Net shipped weight) Pellets Chips Others  Packaging : In bulk Bags Others 10 Competent authority (name, address, country) import/Export Department Ministry of Foreign Economic Relations and Trade, People's Republic of China 2, Dong Chang An Street , Beijing , China Date : Signature : Stamp : For use of EEC authorities This certificate is valid for 120 days from the date of issue class="page"> </body></html>